DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and reply of 1 June 2022 are entered.
	Claims 1-6 are pending, claims 2-4 are withdrawn without traverse, and claims 1, 5, and 6 are being examined on the merits.
	The election requirement of 17 December 2021 remains in effect.
	The objection to claim 1 is withdrawn in light of the amendment filed 1 June 2022.
	The rejections for nonstatutory double patenting are maintained, with the Examiner’s response found below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/074,300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘300 claims methods that utilize overlapping compounds.
The ‘300 application claims a compound that overlaps exactly with the instantly claimed compound (see e.g. claim 17, first compound). This anticipates claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2. Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,774,110 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘110 patent claims overlapping compounds.
The ‘110 application claims compounds of formulas I through XI (see e.g. claim 1). The ‘110 application claims a further sub-genus in formula (I) and 63 species (see e.g. claim 4). These each contain the proper framework for the instantly claimed compound, and are species or sub-genera to the instantly claimed genus of compounds, anticipating claim 1. Formula I of ‘110 matches the elected JW-95 exactly.
With respect to claim 5, the ‘110 application claims a method of administration to a subject in need thereof to increase adenosine signaling, which implies that a pharmaceutical formulation with a carrier was utilized in order to actually administer the compound (see e.g. claim 3).

3. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,662,220 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘220 patent claims overlapping compounds.
	The ‘220 application claims a formula that is a sub-genus of the compounds instantly claimed, including 10 species reading upon the instant genus (see e.g. claim 4). Claim 5 also includes a sub-genus and species reading upon the claims. These anticipate claim 1.

4. Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/074,300 as applied to claim 1 above, and further in view of USP 5,212,155 A. 
The relevance of the ‘300 application is set forth above. The difference between ‘300 and the claimed invention is that it does not claim a pharmaceutical formulation or routes of administration.
The ‘155 application discloses a related compound rapamycin being administered with cyclosporine (see e.g. claim 1). The ‘155 application further claims administration in an oral or parenteral form (see e.g. claims 5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of treatment in ‘155 using rapamycin could have utilized the similar compounds of ‘300 based upon the similar framework of both compounds, and in doing so provide a pharmaceutical formulation for parenteral or oral administration. The motivation comes from the similar structure of the compounds in ‘155 and ‘300. There would have been a reasonable expectation of success because preparation of pharmaceutical formulations with carriers for oral or parenteral administration is routine and ordinary in the art. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
This is a provisional nonstatutory double patenting rejection.

5. Claims 5 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,774,110 B2 OR claims 4 and 5 of U.S. Patent No. 10,662,220 B2 as each applied to claim 1 above, and further in view of USP 5,212,155 A.
The relevance of ‘110 and ‘220 with respect to claim 1 is set forth above. The difference between the two patents and the claimed invention is that neither claims a pharmaceutical formulation with a specific route of administration.  
The relevance of ‘155 is set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of treatment in ‘155 using rapamycin could have utilized the similar compounds of ‘110 or ‘220 based upon the similar framework of both compounds, and in doing so provide a pharmaceutical formulation for parenteral or oral administration. The motivation comes from the similar structure of the compounds in ‘155, ‘110, and ‘220. There would have been a reasonable expectation of success because preparation of pharmaceutical formulations with carriers for oral or parenteral administration is routine and ordinary in the art. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Arguments (All NSDP rejections):
	The Applicants request that each NSDP rejection be held in abeyance until the claims are otherwise determined to be allowable. 
	The Examiner argues that the only proper response to a rejection on the grounds of nonstatutory double patenting includes: filing of a terminal disclaimer, amendment of the claims to distinguish from the issued patent or co-pending application, or persuasive arguments as to why the rejection is incorrect. A request to hold issues in abeyance is only appropriate with respect to objections or matters of form not necessary to consider the claims under examination. See MPEP 714.02, 804 I. B. 1., 804.02 II., and 37 C.F.R. 1.111. 
	As the Applicants have not provided a terminal disclaimer, amended the claims to distinguish from the issued patents or co-pending applications, or argued persuasively that the rejection is incorrect, the rejections are maintained. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.M/Patent Examiner, Art Unit 1658       

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658